EXHIBIT 24.1 POWER OF ATTORNEY KNOW ALL PERSONS BY THESE PRESENTS, that each person whose signature appears below hereby constitutes and appoints Lynn B. Fuller and John K. Schmidt, as their attorneys-in fact with power and authority to do any and all acts and things and to execute any and all instruments which said attorneys-in-fact, and either one of them, determine may be necessary or advisable or required to enable said corporation to comply with the Securities Act of 1933, as amended, and any rules or regulations or requirements of the Securities and Exchange Commission in connection with this Registration Statement on Form S-3. Without limiting the generality of the foregoing power and authority, the powers granted include the power and authority to sign the names of the undersigned officers and directors in the capacities indicated below to the Registration Statement, to any and all amendments, both pre-effective and post-effective, and supplements to this Registration Statement, and to any and all instruments or documents filed as part of or in conjunction with this Registration Statement or amendments or supplements thereto, and to any subsequent registration statements pursuant to Rule462 of the Securities Act of 1933, and each of the undersigned hereby ratifies and confirms all that said attorneys-in-fact or any of them shall do or cause to be done by virtue hereof.This Power of Attorney may be signed in several counterparts. IN WITNESS WHEREOF, this Power of Attorney has been signed as of this16th day of January, 2009, by the following persons: Signature Title /s/ Lynn B. Fuller President, Chief Executive Officer and Chairman (principal executive officer) /s/ John K. Schmidt Executive Vice President, Chief Financial Officer, Chief Operating Officer and Director (principal financial officer) /s/ Janet M. Quick Senior Vice President, Chief Accounting Officer (principal accounting officer) /s/ Mark C. Falb Director, Vice Chairman /s/ Thomas L. Flynn Director, Vice Chairman /s/ James F. Conlan Director /s/ John W. Cox Jr. Director /s/ James R. Hill Director
